      Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.1 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MID-CONTINENT EXCESS & SURPLUS
INSURANCE COMPANY,

               Plaintiff,
                                                           Case No.
vs.

EXPERIENTIAL SYSTEMS, INC. and KELLY
CHRISTINE LOVEDAY MAHER, conservator
of RILEY MAHER, a minor,

               Defendants.


                     COMPLAINT FOR DECLARATORY JUDGMENT


         Now comes Plaintiff, Mid-Continent Excess & Surplus Insurance Company ("Mid-

Continent"), by and through its attorney, Nicole E. Wilinski of Collins Einhorn Farrell PC, and

for its Complaint for Declaratory Judgment against Defendants, Experiential Systems, Inc.

("Experiential Systems") and Kelly Christine Loveday Maher (“Ms. Maher”), as conservator of

Riley Maher (“Riley”), a minor, states as follows:

                                         THE PARTIES

         1.    Mid-Continent is, and at all relevant times has been, a corporation organized

under the laws of Delaware with its principal place of business in Tulsa, Oklahoma. At all

relevant times hereto, Mid-Continent was a surplus lines insurer whose policies may be sold

throughout the country.

         2.    At all relevant times hereto, Experiential Systems was a corporation organized

under the laws of Michigan with its principal place of business in Lansing, Illinois.




                                                                                    302711007v1 1013510
   Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.2 Page 2 of 17



        3.      Ms. Maher is the natural mother and duly appointed conservator of Riley, a

minor. At all times relevant hereto, Ms. Maher and Riley were residents of Wayne County,

Michigan.

                                           JURISDICTION

        4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1) in

that the citizenship of the parties is diverse and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

                                                VENUE

        5.      Venue is proper pursuant to 28 U.S.C. §1391(b)(2) because a substantial part of

the events giving rise to this litigation occurred in this judicial district.

                                  THE UNDERLYING LAWSUIT

        6.      On or about August 16, 2018, Ms. Maher filed a First Amended Complaint

against Michindoh Conference Center d/b/a Camp Michindoh and Michindoh Outdoor Education

School (“Michindoh”), Jessica Pinkel (“Pinkel”), and Experiential Systems in the Circuit Court

of Hillsdale County, Michigan, under case number 18-183-NO (“Maher Lawsuit”). (A copy of

the Maher Lawsuit is attached hereto as Exhibit A and incorporated herein by reference.)

        7.      The Maher Lawsuit alleges that, on March 31, 2015, Riley (age 10) was attending

a school camping and field trip and participating in a fifth grade indoor rock climbing exercise

with her class. (Ex. A, ¶ 6.)

        8.      The Maher Lawsuit further alleges that, after successfully climbing up lane two of

Michindoh’s 24-foot indoor climbing wall, Riley began to descend the wall. (Ex. A, ¶ 7.)

        9.      The Maher Lawsuit alleges that, at some point, Riley became unhooked from the

carabineer and climbing rope apparatus attached to her rock climbing harness, causing her to free

fall approximately 15 to 20 feet onto an unpadded floor. (Ex. A, ¶¶ 7, 11.)


                                                    2
  Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.3 Page 3 of 17



       10.     The Maher Lawsuit further alleges that Riley first fell on her feet, then onto her

unprotected head, causing her to suffer “numerous serious, ongoing, and likely permanent

injuries, impairments and damages…” (Ex. A, ¶ 7.)

       11.     In Count I of the Maher Lawsuit, Ms. Maher asserts a claim for ordinary

negligence against Michindoh. (Ex. A, ¶¶ 8-11.)

       12.     In Count II of the Maher Lawsuit, Ms. Maher asserts a claim for ordinary

negligence against Pinkel, an employee of Michindoh. (Ex. A, ¶¶ 12-15.)

       13.     In Count IV of the Maher Lawsuit, Ms. Maher asserts a claim for gross

negligence and exemplary damages against Michindoh and Pinkel. (Ex. A, ¶¶ 20-23.)

       14.     In Count V of the Maher Lawsuit, Ms. Maher asserts a respondeat superior and

vicarious liability claim against Michindoh. (Ex. A, ¶¶ 24-26.)

       15.     Counts III and VI of the Maher Lawsuit are the only counts asserted against

Experiential Systems. (Ex. A.)

       16.     In Count III of the Maher Lawsuit, Ms. Maher asserts a claim for ordinary

negligence against Experiential Systems. (Ex. A, ¶¶ 16-19.)

       17.     Specifically, Count III the Maher Lawsuit alleges that Experiential Systems owed

a legal duty of ordinary care to ensure Riley’s safety. (Ex. A, ¶ 17.)

       18.     Count III of the Maher Lawsuit alleges that Experiential Systems breached that

duty by: (1) carelessly and improperly training Michindoh’s employees, and (2) carelessly and

improperly selecting equipment to be used by Michindoh at its indoor rock climbing wall,

including the selection of an improper carabineer and deciding not to recommend that Michindoh

use floor mats and safety helmets as a part of Riley’s rock climbing activities. (Ex. A, ¶ 18.)




                                                 3
  Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.4 Page 4 of 17



       19.     Count III of the Maher Lawsuit further alleges that, as a direct and proximate

result of Experiential Systems’ negligence, Riley suffered a 15 to 20 foot fall, first on her feet

and then onto her unprotected head and body on an unpadded floor. (Ex. A, ¶ 19.)

       20.     Count III of the Maher Lawsuit alleges that Riley suffered serious injuries,

including: (1) traumatic brain injury, including a loss of consciousness and memory loss; (2)

post-traumatic headaches; (3) ongoing severe depression; (4) suicidal thoughts and ideations; (5)

extreme fatigue; (6) nausea; (7) photophobia and phonophobia; (8) chronic pain syndrome; (9)

traumatic vertebral body spinal compression fractures; (10) numbness in her legs; (11)

comminuted fracture through the posterior right calcaneus; (12) left foot second metatarsal

transverse displaced fracture; (13) left foot third metatarsal transverse displaced fracture; (14)

additional tiny, ossific traumatic fragments, likely fractures, along the medial cuneiform; (15)

inpatient open reduction and internal fixation of the right calcaneus fracture under general

anesthesia with two 4.5 mm screws; (16) closed treatment without manipulation of the 2nd and

3rd metatarsal neck fractures; (17) traumatic right leg injury and swelling; (18) traumatic left leg

injury and swelling; (19) traumatic left ankle injury and swelling; (20) ongoing inability to walk

and run normally; (21) permanent disfiguring scarring to her right foot/heel; (22) traumatic

injury to the right wrist; (23) traumatic injury to tongue with bleeding from mouth; (24)

traumatic right lower eyelid tenderness and swelling; (25) loss of everyday normal life activities

from a school, play, social, family, personal, and recreational standpoint; (26) inability to attend

public school for the indefinite future; (27) use of prescribed narcotic pain medication at age 10;

(28) physical pain and suffering; (29) fright; (30) shock; (31) embarrassment; (32) medical

expenses, past, present, and future; (33) medical treatment, past, present, and future; (34) loss of




                                                 4
  Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.5 Page 5 of 17



future earnings and/or earnings capacity; (35) loss of future household services; and (36) other

damages. (Ex. A, ¶ 19.)

       21.     In Count VI of the Maher Lawsuit, Ms. Maher asserts a claim for respondeat

superior and vicarious liability as to Experiential Systems. (Ex. A, ¶¶ 27-29.)

       22.     Specifically, Count VI of the Maher Lawsuit alleges that, at all relevant times,

Experiential Systems’ employees, agents, and/or servants were acting within the scope of their

employment, agency, or servency with Experiential Systems as the employer, principal, or

master. (Ex. A, ¶ 28.)

       23.     Count VI of the Maher Lawsuit alleges that Experiential Systems is liable for its

employees’, agent’s, or servant’s negligent acts or omissions. (Ex. A, ¶ 29.)

                              THE MID-CONTINENT POLICY

       24.     Mid-Continent issued a commercial general liability insurance policy to

Experiential Systems through policy number 09-SL-000006056 for the policy period of

September 16, 2014 to September 16, 2015 ("Policy"). The Policy provides commercial general

liability coverage subject to a $1,000,000 limit of liability per occurrence, a general aggregate

limit of $2,000,000, and a $5,000 per claim deductible for bodily injury liability and property

damage liability combined. (A copy of the Policy is attached hereto as Exhibit B and

incorporated herein by reference.)

       25.     The Maher Lawsuit does not seek damages for "personal and advertising injury"

as defined in the Policy, and, therefore, Coverage B of the Policy is not germane to this

Complaint for Declaratory Judgment.




                                                5
  Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.6 Page 6 of 17



                                            COUNT I

   THE POLICY'S "ATHLETIC PARTICIPANTS EXCLUSION" BARS COVERAGE

        26.    Mid-Continent adopts and realleges the allegations in paragraphs 1 through 25 of

its Complaint for Declaratory Judgment as paragraph 26 of Count I of its Complaint for

Declaratory Judgment as if fully set forth herein.

        27.    The Policy contains the following exclusion pertaining to athletic participants:

                        EXCLUSION – ATHLETIC PARTICIPANTS

        This insurance does not apply to bodily injury to any person engaged in:

        1.     Any athletic exercise or sports activity; or

        2.     Managing, coaching or supervising such activity

               which you sponsor or which is conducted on premises you own, rent or
               control.

        “Activity” as used herein includes travel or activity in the course of travel to or
        from any destination for the purpose of practicing for or participating in any such
        athletic, exercise or sports activity.

        (See Ex. B.)

        28.    Here, the Maher Lawsuit alleges that Riley suffered serious injury while

“participating in a 5th grade indoor rock climbing exercise with her class, being conducted and

supervised by” the underlying defendants. (Ex. A, ¶ 6.)

        29.    Specifically, the Maher Lawsuit alleges that Riley, “after successfully climbing

up lane 2 of Michindoh’s indoor rock climbing wall, rang the bell at the top of the 24 foot high

wall.   She then started to descend the wall, and immediately became unhooked from the

carabiner and climbing rope apparatus attached to her rock climbing harness securing her in the

air…” (Ex. A, ¶ 7.)




                                                 6
  Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.7 Page 7 of 17



       30.     To the extent that the Maher Lawsuit alleges "bodily injury" caused by an

"occurrence," the "Athletic Participants Exclusion" bars coverage under Coverage A of the

Policy for the damages alleged in the Maher Lawsuit.

       31.     Mid-Continent has and had no duty under the Policy to defend Experiential

Systems against the Maher Lawsuit, or to indemnify Experiential Systems for any judgment or

settlement entered in the Maher Lawsuit.

       32.     An actual controversy exists between Mid-Continent, Experiential Systems, and

Ms. Maher, and by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and

other relief as may be necessary.

       WHEREFORE, Plaintiff, Mid-Continent, respectfully prays that this Honorable Court:

               a.      Determine and adjudicate the rights and liabilities of the parties
                       hereto with respect to the Policy;

               b.      Find and declare that the "Athletic Participants Exclusion" bars all
                       coverage under the Policy for the claims asserted in the Maher
                       Lawsuit;

               c.      Find and declare that Mid-Continent has and had no duty under the
                       Policy to defend Experiential Systems against the Maher Lawsuit,
                       or to indemnify Experiential Systems for any judgment or
                       settlement entered in the Maher Lawsuit; and

               d.      Grant Mid-Continent such other and further relief that the Court
                       deems proper under the facts and circumstances.

                                            COUNT II

               THE “CLIMBING GYMS” EXCLUSION BARS COVERAGE

       33.     Mid-Continent adopts and realleges the allegations in paragraphs 1 through 32 of

its Complaint for Declaratory Judgment as paragraph 33 of Count II of its Complaint for

Declaratory Judgment as if fully set forth herein.




                                                 7
  Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.8 Page 8 of 17



       34.    The Policy contains the following exclusion pertaining to the management and/or

running of climbing gyms:

                EXCLUSION – DESIGNATED ONGOING OPERATIONS

       This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILTIY COVERAGE PART

                                      SCHEDULE

       Description of Designated Ongoing Operation(s):

              ALL OPERATIONS INVOLVING THE MANAGEMENT AND/OR
              RUNNING OF A ZIP LINE AND/OR CHALLENGE COURSE
              AND/OR CLIMBING GYMS.

       Specified Location (if Applicable):

       (If no entry appears above, information required to complete this endorsement
       will be shown in the Declarations as applicable to this endorsement.)

       The following exclusion is added to paragraph 2., Exclusions of COVERAGE A –
       BODILY INJURY AND PROPERTY DAMAGE LIABILITY (Section I –
       Coverages):

       This insurance does not apply to “bodily injury” or “property damage” arising out
       of the ongoing operations described in the Schedule of this endorsement,
       regardless of whether such operations are conducted by you or on your behalf or
       whether the operations are conducted by yourself or for others.

       Unless “location” is specified in the Schedule, this exclusion applies regardless of
       where such operations are conducted by you or on your behalf. If a specific
       “location” is designated in the Schedule of this endorsement, this exclusion
       applies only to the described ongoing operations conducted at that “location”.
                                           ***

       (Hereinafter, the “Climbing Gyms” Exclusion.)

       35.    Here, the Maher Lawsuit alleges that Riley suffered serious injury while

“participating in a 5th grade indoor rock climbing exercise with her class, being conducted and

supervised by” the underlying defendants. (Ex. A, ¶ 6.)




                                                8
  Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.9 Page 9 of 17



        36.    Specifically, the Maher Lawsuit alleges that Riley, “after successfully climbing

up lane 2 of Michindoh’s indoor rock climbing wall, rang the bell at the top of the 24 foot high

wall.   She then started to descend the wall, and immediately became unhooked from the

carabiner and climbing rope apparatus attached to her rock climbing harness securing her in the

air…” (Ex. A, ¶ 7.)

        37.    Because the Maher Lawsuit alleges “bodily injury” arising out of the management

and/or running of a climbing gym, the “Climbing Gyms” Exclusion bars coverage for the claims

asserted in the Maher Lawsuit.

        38.    Mid-Continent has and had no duty under the Policy to defend Experiential

Systems against the Maher Lawsuit, or to indemnify Experiential Systems for any judgment or

settlement entered in the Maher Lawsuit.

        39.    An actual controversy exists between Mid-Continent, Experiential Systems, and

Ms. Maher, and by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and

other relief as may be necessary.

        WHEREFORE, Plaintiff, Mid-Continent, respectfully prays that this Honorable Court:

               a.     Determine and adjudicate the rights and liabilities of the parties
                      hereto with respect to the Policy;

               b.     Find and declare that the “Climbing Gyms” Exclusion bars all
                      coverage under the Policy for the claims asserted in the Maher
                      Lawsuit;

               c.     Find and declare that Mid-Continent has and had no duty under the
                      Policy to defend Experiential Systems against the Maher Lawsuit,
                      or to indemnify Experiential Systems for any judgment or
                      settlement entered in the Maher Lawsuit; and

               d.     Grant Mid-Continent such other and further relief that the Court deems
                      proper under the facts and circumstances.



                                                9
 Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.10 Page 10 of 17



                                             COUNT III

THE "TESTING OR CONSULTING ERRORS AND OMISSIONS EXCLUSION" BARS
                           COVERAGE

       40.     Mid-Continent adopts and realleges the allegations in paragraphs 1 through 39 of

its Complaint for Declaratory Judgment as paragraph 40 of Count III of its Complaint for

Declaratory Judgment as if fully set forth herein.

       41.     The Policy contains the following exclusion regarding "testing or consulting

errors and omissions":

       EXCLUSION – TESTING OR CONSULTING ERRORS AND OMISSIONS

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

       The following exclusion is added to Paragraph 2. Exclusions of Section I –
       Coverage A – Bodily Injury And Property Damage Liability * * *

       This insurance does not apply to “bodily injury”, “property damage” or “personal
       and advertising injury” arising out of:

       1.      An error, omission, defect or deficiency in:

               a.        Any test performed; or

               b.        An evaluation, a consultation or advice given; by or on behalf of
                         any insured

       2.      The reporting of or reliance upon any such test, evaluation, consultation or
               advice; or

       3.      An error omission, defect or deficiency in experimental data or the
               insured's interpretation of that data.

       The exclusion applies even if the claims against any insured allege negligence or
       other wrongdoing in the supervision, hiring, employment, training or monitoring
       of others by that insured, if the “occurrence” which caused the “bodily injury” or
       “property damage” or the offense that caused the “personal and advertising
       injury”, involved that which is described in Paragraph 1., 2., or 3.

       (See Ex. B, hereafter, the “Testing or Consulting Exclusion”).



                                                  10
 Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.11 Page 11 of 17



       42.     Here, the Maher Lawsuit alleges that Experiential Systems:

               a.     Carelessly and improperly trained Defendant Michindoh’s
                      employees;

               b.     Carelessly and improperly selected equipment to be used by
                      Defendant Michindoh at its rock climbing wall, including but not
                      limited to:

                      i.      Selecting an improper type of carabineer for Defendant
                              Michindoh to use at Michindoh’s indoor rock climbing wall
                              which was then provided for Riley Maher’s use; and

                      (ii)    Deciding not to recommend to Defendant Michindoh the
                              use of floor mats and safety helmets as part of Michindoh’s
                              and Riley Maher’s indoor rock climbing activities.”

               (See Ex. A, ¶ 18.)

       43.     As such, the Maher Lawsuit arises out of “[a]n evaluation, a consultation or

advice given; by or on behalf of [Experiential Systems]”, as specifically contemplated by the

“Testing or Consulting” Exclusion. (See Ex. B.)

       44.     To the extent that the Maher Lawsuit alleges "bodily injury" caused by an

"occurrence," the “Testing or Consulting” Exclusion bars coverage under Coverage A of the

Policy for the damages alleged in the Maher Lawsuit.

       45.     Mid-Continent has and had no duty under the Policy to defend Experiential

Systems against the Maher Lawsuit, or to indemnify Experiential Systems for any judgment or

settlement entered in the Maher Lawsuit.

       46.     An actual controversy exists between Mid-Continent, Experiential Systems, and

Ms. Maher, and by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and

other relief as may be necessary.

       WHEREFORE, Plaintiff, Mid-Continent, respectfully prays that this Honorable Court:



                                                11
 Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.12 Page 12 of 17



               a.      Determine and adjudicate the rights and liabilities of the parties
                       hereto with respect to the Policy;

               b.      Find and declare that the "Testing or Consulting Exclusion" bars
                       all coverage under the Policy for the claims asserted in the Maher
                       Lawsuit;

               c.      Find and declare that Mid-Continent has and had no duty under the
                       Policy to defend Experiential Systems against the Maher Lawsuit,
                       or to indemnify Experiential Systems for any judgment or
                       settlement entered in the Maher Lawsuit; and

               d.      Grant Mid-Continent such other and further relief that the Court
                       deems proper under the facts and circumstances.

                                           COUNT IV

 THE "INSPECTION, APPRAISAL AND SURVEY COMPANIES EXCLUSION" BARS
                             COVERAGE

       47.     Mid-Continent adopts and realleges the allegations in paragraphs 1 through 46 of

its Complaint for Declaratory Judgment as paragraph 47 of Count IV of its Complaint for

Declaratory Judgment as if fully set forth herein.

       48.     The Policy contains the following exclusion regarding "inspection, appraisal and

survey companies":

        EXCLUSION – INSPECTION, APPRAISAL AND SURVEY COMPANIES

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART:

       The following exclusion is added to Paragraph 2. Exclusions of Section I –
       Coverage A – Bodily Injury And Property Damage Liability * * *

       This insurance does not apply to “bodily injury”, “property damage” or “personal
       and advertising injury” for which the insured may be held liable because of the
       rendering of or failure to render professional services in the performance of any
       claim, investigation, adjustment, engineering, inspection, appraisal, survey or
       audit services.

       This exclusion applies even if the claims against any insured allege negligence or
       other wrongdoing in the supervision, hiring, employment, training or monitoring
       of others by that insured, if the “occurrence” which caused the “bodily injury” or


                                                12
 Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.13 Page 13 of 17



       “property damage” or the offense which caused the “personal and advertising
       injury”, involved the rendering of or failure to render professional services in the
       performance of any claim, investigation, adjustment, engineering, inspection,
       appraisal, survey or audit services.

       (See Ex. B., hereinafter referred to as the "Inspection, Appraisal and Survey
       Exclusion.")

       49.     In this case, the Maher Lawsuit alleges that Experiential Systems:

               a.     Carelessly and improperly trained Defendant Michindoh’s
                      employees;

               b.     Carelessly and improperly selected equipment to be used by
                      Defendant Michindoh at its rock climbing wall, including but not
                      limited to:

                      i.      Selecting an improper type of carabineer for Defendant
                              Michindoh to use at Michindoh’s indoor rock climbing wall
                              which was then provided for Riley Maher’s use; and

                      (ii)    Deciding not to recommend to Defendant Michindoh the
                              use of floor mats and safety helmets as part of Michindoh’s
                              and Riley Maher’s indoor rock climbing activities.”

               (See Ex. A, ¶ 18.)

       50.     To the extent that the Maher Lawsuit alleges "bodily injury" caused by an

"occurrence," the "Inspection, Appraisal and Survey Exclusion" bars coverage under Coverage A

of the Policy for the damages alleged in the Maher Lawsuit.

       51.     Mid-Continent has and had no duty under the Policy to defend Experiential

Systems against the Maher Lawsuit, or to indemnify Experiential Systems for any judgment or

settlement entered in the Maher Lawsuit.

       52.     An actual controversy exists between Mid-Continent, Experiential Systems, and

Ms. Maher, and by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and

other relief as may be necessary.



                                                13
 Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.14 Page 14 of 17



       WHEREFORE, Plaintiff, Mid-Continent, respectfully prays that this Honorable Court:

               a.      Determine and adjudicate the rights and liabilities of the parties
                       hereto with respect to the Policy;

               b.      Find and declare that the "Inspection, Appraisal and Survey
                       Exclusion" bars all coverage under the Policy for the claims
                       asserted in the Maher Lawsuit;

               c.      Find and declare that Mid-Continent has and had no duty under the
                       Policy to defend Experiential Systems against the Maher Lawsuit,
                       or to indemnify Experiential Systems for any judgment or
                       settlement entered in the Maher Lawsuit; and

               d.      Grant Mid-Continent such other and further relief that the Court
                       deems proper under the facts and circumstances.

                                            COUNT V

THE "COVERAGE C EXCLUSION" BARS COVERAGE FOR MEDICAL PAYMENTS

       53.     Mid-Continent adopts and realleges the allegations in paragraphs 1 through 52 of

its Complaint for Declaratory Judgment as paragraph 53 of Count V of its Complaint for

Declaratory Judgment as if fully set forth herein.

       54.     The Policy contains the following exclusion regarding medical payments under

Coverage C of the Policy:

                    EXCLUSION – COVERAGE C – MEDICAL PAYMENTS

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                       SCHEDULE

       Description And Location Of Premises Or Classification:

       (If no entry appears above, information required to complete this endorsement
       will be shown in the Declarations as applicable to this endorsement.)

       With respect to any premises or classification shown in the Schedule:

       1.      Section I – Coverage C – Medical Payments does not apply and none of
               the references to it in the Coverage Part apply; and


                                                14
 Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.15 Page 15 of 17



          2.     The following is added to Section I – Supplementary Payments:

                 h.      Expenses incurred by the insured for first aid administered to
                         others at the time of an accident for “bodily injury” to which this
                         insurance applies.

          (See Ex. B, hereinafter referred to as the "Coverage C Exclusion.")

          55.    The Maher Lawsuit addresses, among other things, "medical expenses, past

present and future” as well as “medical treatment, past, present and future…” (See, e.g., Ex. A,

¶¶ 19.)

          56.    To the extent that the Maher Lawsuit seeks medical payments under Coverage C,

such payments are expressly excluded per the plain language of the Policy.

          57.    An actual controversy exists between Mid-Continent, Experiential Systems, and

Ms. Maher, and by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and

other relief as may be necessary.

          WHEREFORE, Plaintiff, Mid-Continent, respectfully prays that this Honorable Court:

                 a.      Determine and adjudicate the rights and liabilities of the parties
                         hereto with respect to the Policy;

                 b.      Find and declare that the "Coverage C Exclusion" bars all coverage
                         under the Policy for medical payments sought in the Maher
                         Lawsuit;

                 c.      Find and declare that Mid-Continent has and had no duty to
                         indemnify Experiential Systems for any judgment or settlement
                         regarding medical payments in the Maher Lawsuit; and

                 d.      Grant Mid-Continent such other and further relief that the Court
                         deems proper under the facts and circumstances.




                                                  15
 Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.16 Page 16 of 17



                                            COUNT VI

    THE "DEFENSE COSTS ENDORSEMENT" ENTITLES MID-CONTINENT TO
      RECOUP THE DEFENSE COSTS IT HAS INCURRED IN DEFENDING
            EXPERIENTIAL SYSTEMS IN THE MAHER LAWSUIT

         58.     Mid-Continent adopts and realleges the allegations in paragraphs 1 through 57 of

its Complaint for Declaratory Judgment as paragraph 58 of Count VI of its Complaint for

Declaratory Judgment as if fully set forth herein.

         59.    The Policy contains the following endorsement concerning recoupment of defense

costs:

                          ILLINOIS CHANGES – DEFENSE COSTS

         This endorsement modifies insurance provided under the following:
                                                 ***

         COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                      ***

         A.     The provisions of Paragraph B. are added to all Insuring Agreements that
                set forth a duty to defend under:

                1.     Section I of the Commercial General Liability * * *
                                                 ***

         B.     If we initially defend an insured ("insured") or pay for an ("insured's")
                defense but later determine that the claim(s) is (are) not covered under this
                insurance, we will have the right to reimbursement for the defense costs
                we have incurred.

                The right to reimbursement for the defense costs under this provision will
                only apply to defense costs we have incurred after we notify you in
                writing that there may not be coverage, and that we are reserving our
                rights to terminate the defense and seek reimbursement for defense costs.

         (See Ex. B, hereinafter referred to as the "Defense Costs Endorsement.")

         60.    Mid-Continent is currently defending Experiential Systems in the Maher Lawsuit

under a reservation of rights.




                                                 16
 Case 1:19-cv-00436-RJJ-RSK ECF No. 1 filed 06/06/19 PageID.17 Page 17 of 17



       61.     To the extent that this Court determines that the claims asserted in the Maher

Lawsuit are not covered under the Policy, Mid-Continent is entitled to recoupment of the defense

costs incurred in the defense of Experiential Systems in the Maher Lawsuit.

       62.     An actual controversy exists between Mid-Continent, Experiential Systems, and

Ms. Maher, and by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and

other relief as may be necessary.

       WHEREFORE, Plaintiff, Mid-Continent, respectfully prays that this Honorable Court:

               a.     Determine and adjudicate the rights and liabilities of the parties
                      hereto with respect to the Policy;

               b.     Find and declare that the "Defense Costs Endorsement" entitles
                      Mid-Continent to recoupment of the defense costs it has incurred
                      in its defense of Experiential Systems in the Maher Lawsuit;

               c.     Grant Mid-Continent such other and further relief that the Court
                      deems proper under the facts and circumstances.



                                      Respectfully submitted,

                                      COLLINS EINHORN FARRELL PC


                                      s/ Nicole E. Wilinski
                                      Attorneys for Mid-Continent Excess & Surplus
                                      Insurance Company
                                      4000 Town Center, 9th Floor
                                      Southfield, MI 48075
                                      (248) 355-4141
Dated: June 6, 2019                   nicole.wilinski@ceflawyers.com




                                                17
